242 F.2d 373
100 U.S.App.D.C. 80
William H. OFFUTT, Appellant,v.UNITED STATES of America, Appellee.
No. 13379.
United States Court of Appeals District of Columbia Circuit.
Argued Feb. 25, 1957.Decided March 21, 1957.

[100 U.S.App.D.C. 81] Mr. Richard H. Mayfield, Washington, D.C., filed a brief on behalf of appellant and his case was treated as submitted thereon.
Mr. E. Tillman Stirling, Asst. U.S. Atty., with whom Messrs. Oliver Gasch, U.S. Atty., Edward P. Troxell, Principal Asst. U.S. Atty., and Lewis Carroll, Asst. U.S. Atty., were on the brief for appellee, submitted on the brief for appellee.
Before WILBUR K. MILLER, DANAHER and BURGER, Circuit Judges.
PER CURIAM.


1
In October, 1953, William H. Offutt was convicted of assault with a dangerous weapon, and was later sentenced to imprisonment for a term of from three to ten years.  April 10, 1956, he filed a motion under 28 U.S.C. 2255 to vacate the sentence on the ground that his counsel did not effectively assist him at the trial, in that he failed to call certain persons as witnesses, and failed to ask the victim of the assault to exhibit to the jury the scar on his leg which resulted from the shooting.  This appeal is from the District Court's denial of the motion.


2
The record does not bear out Offutt's claim that the trial tactics of his counsel were such as to render his aid ineffective.


3
Affirmed.